Citation Nr: 1332814	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  05-36 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. M. Celli, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1966 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In November 2006, the Veteran testified at a video conference hearing before the undersigned.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for an acquired psychiatric disorder (previously characterized as major depressive disorder) was previously before the Board in June 2007, when the Board remanded the Veteran's claim for additional development.  In November 2010, the Board again remanded the Veteran's claim for further development.  The claim was returned to the Board in July 2012, when the Board denied the claim.  The Veteran then appealed the July 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in July 2013, the Court vacated the Board's July 2012 decision and remanded the case to the Board for development consistent with a Joint Motion for Partial Remand (JMR).  

This case involves a rebuilt claims file.  In December 2011, the claims file was reportedly lost or misplaced.  The claims file was rebuilt pursuant to the procedures detailed in the VA Adjudication Procedure Manual, M21-1MR.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran underwent VA examination in September 2009.  The VA examiner diagnosed major depression, recurrent, and alcohol dependence, by history.  The VA examiner opined that the Veteran's major depression cannot be attributed to his diabetes; however, it is possible that there is a secondary diagnosis of mood disorder compounding his major depression, which may be related to his service-connected medical conditions, such as diabetes, cataracts, and benign prostatic hypertrophy.

In November 2010, the Board found the September 2009 examiner's opinion vague and speculative, especially considering that not all of the disabilities discussed were currently service-connected.  As such, the Board remanded the Veteran's claim for an additional VA examination.  In February 2011, a VA examiner diagnosed alcohol dependence and alcohol induced mood disorder.  The VA examiner opined that the Veteran's mental disorder is less likely caused by or a result of service-connected conditions.  The VA examiner found the Veteran's description of his combat experiences did not rise to the level of significance, and therefore it was the VA examiner's opinion that the Veteran did not meet the criteria for posttraumatic stress disorder (PTSD) and that his current mood disorder is not caused by service experiences or connected conditions.

Upon review, the Board finds the February 2011 VA examination inadequate for purposes of determining service connection.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  First, the VA examiner did not provide sufficient rationale for the opinion that the diagnosed mood disorder was not related to active duty service or the Veteran's service-connected disabilities.  Specifically, it appears that the statement pertaining to the Veteran's combat experiences refers only to the necessary criteria for a diagnosis of PTSD and not to the diagnosis of the current mood disorder.  In addition, the VA examiner did not provide a basis for the determination that the Veteran's mood disorder was "alcohol induced."  The Board finds this particularly significant in light of the September 2009 VA examiner's opinion that it was possible a secondary diagnosis of mood disorder may be related to the service-connected medical conditions.  As such, the record contains conflicting medical opinions regarding the etiology of the Veteran's diagnosed acquired psychiatric disorders.  Finally, the February 2011 VA examiner did not address the issue as to whether any diagnosed acquired psychiatric disorder was chronically aggravated by the Veteran's service-connected disabilities.  Therefore, in order to satisfy VA's duty to assist, and in accordance with the July 2013 JMR, the Board finds remand is warranted in order to afford the Veteran an additional VA examination.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 38 C.F.R. § 3.159 (2013). 

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination for the purpose of ascertaining the etiology of any acquired psychiatric disorder diagnosed during the pendency of the appeal.  The claims file and Virtual VA file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the claims file, to include the service treatment records, VA treatment records, previous examination reports, the examination findings, and the Veteran's lay testimony, the examiner should render any relevant diagnoses pertaining to an acquired psychiatric disorder.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder diagnosed during the pendency of the appeal was incurred in or due to the Veteran's active duty service.  In this respect, the VA examiner should specifically address the two conflicting rationales provided for the diagnosis and etiology of a mood disorder.  

In addition, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any acquired psychiatric disorder diagnosed during the pendency of the appeal was caused or chronically aggravated by the Veteran's service-connected disabilities.  The Veteran is currently service-connected for coronary artery disease; diabetes mellitus, type II; cataracts; and hypertension.  The VA examiner should particularly note an April 2002 VA rheumatology progress note stating that the Veteran took Wellbutrin for depression and indicating that his life fell apart when his cardiac disease hit.  In addition, the VA examiner should review a January 2002 VA treatment record showing the Veteran discussed how his medical concerns were resulting in depression. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In providing the opinion, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  A complete rationale for any opinion expressed should be included in the examination report.

2.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3.  Thereafter, re-adjudicate the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected disabilities.  If any benefit sought on appeal remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


